DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the substituents are selected from an alkyl group, an alkenyl group, an alkynyl group, an alkoxy group, an amino group, a halogen a haloalkyl and an aryl group”.  Applicants are advised to amend this phrase to recite “the substituents are selected from the group consisting of an alkyl group, an alkenyl group, an alkynyl group, an alkoxy group, an amino group, a halogen a haloalkyl and an aryl group”. Appropriate correction is required.

Claims 2-4 are objected to because of the following informalities: Claims 2-4 recite “The phosphorescent metal complex”. Applicants are advised to amend this phrase “The ionic-type phosphorescent metal complex”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites “the phosphorescent metal complex”. Applicants are advised to amend this phrase “the ionic-type phosphorescent metal complex”. Appropriate correction is required.


Claim 3 is objected to because of the following informalities: Claim 3 recites “or nitrogen-containing heterocyclic”. Applicants are advised to amend this phrase to recite “or a nitrogen-containing heterocyclic”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites “the substituents are selected from the group consisting of alkyl, alkoxy, amino, halogen, haloalkyl and aryl”. Applicants are advised to amend this phrase to recite “the one or more substituents are selected from the group consisting of alkyl, alkoxy, amino, halogen, haloalkyl and aryl”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites “the one or more substituents are selected from the group consisting of alkyl, alkoxy, amino, halogen, haloalkyl, aryl”.  Applicants are advised to amend this phrase to recite the substituents are selected from the group consisting of alkyl, alkoxy, amino, halogen, haloalkyl, and aryl”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites “wherein the metal complex is specifically selected from the following 11 complexes”. In order to avoid potential issues under 35 U.S.C. 112 (b), Applicants are advised to amend this phrase to recite “wherein the ionic-type phosphorescent metal complex is selected from the following 11 complexes”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites “the phosphorescent metal complex”. Applicants are advised to amend this phrase “the ionic-type phosphorescent metal complex”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites “the Am-, R, R’ and X are as defined according to claim 1”. Given that claim 5 depends from claim 1, Applicants are advised to delete the phrase “the Am-, R, R’ and X are as defined according to claim 1” from the claim. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites “the An-, R, R’ and X are as defined according to claim 1”. Given that claim 5 depends from claim 1, Applicants are advised to delete the phrase “the An-, R, R’ and X are as defined according to claim 1” from the claim. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites “Or,”. Applicants are advised to amend this to recite “or,”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites “the phosphorescent metal complex”. Applicants are advised to amend this phrase “the ionic-type phosphorescent metal complex”. Appropriate correction is required.


Claim 7 is objected to because of the following informalities: Claim 7 recites “the phosphorescent metal complex”. Applicants are advised to amend this phrase “the ionic-type phosphorescent metal complex”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites phrase “the phosphorescent complex of formula (I) according to claim 1”, and “the phosphorescent complex of formula (II) according to claim 1” in Lines 5 and 6. Given that claim 7 depends from claim 1, Applicants are advised to delete these phrases from the claim. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites phrase “An organic light emitting diode, comprising a light-emitting layer”. Applicants are advised to amend this phrase to recite “An organic light emitting diode comprising a light-emitting layer”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the following parenthetical phrases “(percentage by weight)”. In order to avoid potential issues under 35 U.S.C. 112 (b) that the recited subject matter is optional, Applicants are advised to amend the claim deleting the parenthetical subject matter and amend the claim to recite “percentage by weight”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites “the phosphorescent metal complex”. Applicants are advised to amend this phrase “the ionic-type phosphorescent metal complex”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrases “the complex of formula (I) according to claim 1”, “the complex of formula (II) according to claim 1”. Given that claim 9 ultimately depends from claim 1 which recites phosphorescent complexes given by Formula (I) and (II), Applicants are advised to amend claim 9 deleting these phrases from the claim. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites parenthetical subject matter, e.g. BmPyPB (3,3", 5,5"-tetra(pyridin-3-yl)-l,l':3',l"-terphenyl), TPBi (l,3,5-tris(l-phenyl-lH-benzo[d]imidazole-2-yl)phenyl)”, etc. Applicants are advised to amend the claim to recite “wherein BmPyPB  is 3,3", 5,5"-tetra(pyridin-3-yl)-l,l':3',l"-terphenyl”, wherein “TPBi  is “1,3,5-tris(l-phenyl-lH-benzo[d]imidazole-2-yl)phenyl”, etc. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “the anode is..”. Applicants are advised to amend this phrase to recite “the anode layer is”

Use Claims
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 provides for using the claimed phosphorescent complex in an organic light emitting diode, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim 10 provides for using the organic light emitting diode in the field of flat-panel displays and daily lighting, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Additionally, 35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Thus, claims 6 and 10 are also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the anion is, for example, ClO4-, PF6-, SbF6-, BF4-, SiF6-, etc”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 3 recites the limitation “more preferably, R is phenyl, alkylphenyl, haloalkylphenyl, carbazolylphenyl, carbazolyl, alkylcarbazolyl, phenylcarbazolyl, phenothiazinyl 

Claim 7 recites the limitation “preferably, in the light-emitting layer, the phosphorescent complex of formula (I) according to claim 1 accounts for 3-20% (percentage by weight) of all materials; the phosphorescent complex of formula (II) according to claim 1 accounts for 5-25% (percentage by weight) of all materials” which renders the scope of the claim confusing given that it is unclear if the recited preferable subject matter is required to meet the limitations of the claim.

Claim 8 recites the limitation “wherein the organic light emitting diode further comprises an anode layer, a hole injection layer, optionally a hole transport layer, a light emitting layer, an electron transport layer, an electron injection layer and a cathode layer” The recitation of the phrase “further comprises” and “a light-emitting layer” renders the scope of the claim confusing for the following reasons. Claim 8 depends from claim 7 and claim 7 already recites an organic light-emitting diode comprising a light emitting layer. Thus, it is unclear if Applicants’ intention to recite that the organic light emitting diode further comprises a second light emitting layer or if the optional light emitting layer recited in claim 8 is the light emitting layer required in claim 7.

Claim 9 recites the limitation “preferably, a device structure containing the phosphorescent complex of formula (I) is ITO/PEDOT:PSS/CuSCN/70.5% 2,6-DCZPPY:23.5% OXD-7:6wt% of the complex of formula (I) according to claim 1 /BmPyPB/LiF/Al, or ITO / 
a device structure containing the phosphorescent complex of formula (II) is ITO/PEDOT:PSS/CuSCN/90% 2,6-DCZPPY:10wt% of the complex of formula (II) according to claim 1 /BmPyPB/LiF/Al, or ITO / PEDOT:PSS / 90% mCP:10wt% of the complex of formula (II) according to claim 1 /BmPyPB/LiF/Al;
wherein ITO is an indium tin oxide conductive film, PEDOT:PSS is poly(3,4-ethyleneoxythiophene)-poly(styrene sulfonate), 2,6-DCZPPY is 2,6-bis (3-(9H-carbazol-9-yl)phenyl)pyridine, mCP is l,3-bis(9-carbazolyl)benzene, OXD-7 is l,3-bis(5-(4-(tert-butyl)phenyl)-l,3,4-oxadiazol-2-yl)benzene and BmPyPB is 3,3", 5,5"-tetra(pyridin-3-yl)-l,r:3',l"-terphenyl” 
which renders the scope of the claim confusing given that it is unclear if the preferred subject matter is required to meet the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869. The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767